Title: From John Adams to Boston Patriot, 8 May 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, May 8, 1810.
				
				Mr. Bristed, in his Hints, p. 389 to 413, has published some account of an affair which he says John Adams quashed. Whether this is a reproach or an honor, the public will judge from the Documents.On the 25th of August, 1798, I received at Quincy, the following Letter from the Secretary of State.(No. I.)Trenton, August 21, 1798.Sir—I enclose a letter which I received last evening, under cover, from Mr. Pedro Josef Caro, accompanied by a letter from Mr. King intended as an introduction to Mr. Caro; but the latter having missed a passage to the United States in the British cutter, which sailed from Falmouth for New-York on the 20th of April, and circumstances requiring his arrival in S. America, with as little delay as possible, he forwarded the packet to me. A copy of the translation of his letter to me, I have the honor to inclose.Under the same cover to me were inclosed two letters, one for Col. Hamilton, the other to Gen. Knox, which I forward by this post to those gentlemen.I am, with perfect respect,  sir,  your obedient servant,Timothy Pickering.The President of the U. States.(No. II.)Sir—The annexed letter of the honorable Mr. King to you, will serve as a credential in my favor, in presenting myself to you with the important mission it announces.—An unforeseen accident has frustrated my voyage hence to your continent in his majesty’s cutter, which sailed for New-York on the 20th April last: and a combination of circumstances, requiring my arrival in S. America with as little delay as possible. I have received instructions immediately to depart by the shortest route of the leeward islands, and am ordered to communicate it to the government through the medium of you, by transmitting the packet which I enclose and which I should have conveyed personally. I pray you to be pleased to deliver it into the hands of his excellency the President; and as eventually some answer may be practicable in so interesting a business, General Francis de Miranda, our compatriot, and the principal agent of all Spanish America in union, a person extremely well known, and in particular to the honorable Mr. King, whose intervention is as to both parties safe and secret, will remain in London.I also hope you will have the goodness to receive the first tribute of my respects in the Spanish language and style, as I am unable to render it in English, and that you will not confide the secret to interpreters that are not known: Remaining with the greatest respect, sir, your excellency’s most humble servant,Pedro Josef Caro.His Excellency T. Pickering, Secretary of State, &c.Falmouth, 10th May, 1798.(No. III)From Mr. King to the Secretary of State, dated, Feb. 26th, 1798,“Two points have within a fortnight been settled in the English cabinet respecting South America. If Spain is able to prevent the overthrow of her present government and to escape being brought under the entire controul of France; England between whom and Spain, notwithstanding the war, a certain understanding appears to exist, will at present engage in no scheme to deprive Spain of her possessions in South America. But if, as appears probable, the army destined against Portugal, and which will march thro’ Spain, or any other means which may be employed by France shall overthrow the Spanish government, and thereby place the resources of Spain and all her colonies at the disposal of France, England will immediately commence the execution of a plan long since digested and prepared for the complete independence of South America. If England engages in this plan, she will propose to the United States to co-operate in its execution. Miranda will be detained here, under one pretence or another, until events shall decide the conduct of England. The revolution of Spain is decreed; the attempt will be made and the success is scarcely doubtful. The President may therefore expect the overture of England, and will, I am persuaded, act upon it, under the influence of that wise and comprehensive policy, which looking forward to the destinies of the new world, shall in the beginning, by great and generous deeds, lay deep and firm, the foundations of lasting concord between its rising empires. If possible I will bring together and seasonably arrange and send to you, such information as I have been able to procure upon this interesting and very consequential subject; having found out and acquired the confidence of certain Jesuits, natives of South America, who, with a view to its independence are, and for several years have been in the service and pay of England. I have often conversed with them, and seen the reports which they have prepared for their employers. These communications throw much light upon the population, the revenues, the oppression and the temper and character of the Spanish Americans.”A faithful extract,J. Wagner, Ch. Clk. Dep. State.(No. IV.)Extract of a Letter from Mr. King to the Secretary of State, dated London, April 6th, 1798.“South America must soon pass through a revolution. We have an immense interest in the event, as well as in the manner in which it shall be effected. In a former letter I have communicated to you the views and intentions of England, who will not promote the revolt in case Spain shall be able to save herself from a revolution, and keep the French out of Portugal. And though there seems little probability that this will be the case, England, since the arrival of Miranda here, but without his knowledge, has informed Spain, not only that she will not countenance or assist the Spanish Colonies in becoming independent, but that she will join her in resisting the endeavors of others to accomplish it; provided that Spain will oppose the views of France against her own dominions, and those of Portugal. At the same time that this communication has been made to Spain, an expedition has been prepared and the correspondent arrangements at Trinidad have been ordered for the purpose of beginning the revolution of South America. In this event, as I have before intimated to you, England will at Philadelphia open herself to and ask the co-operation of the United States.—Miranda, who is impatient with the delays that he experiences, as well as ignorant of the provisional decisions of this Cabinet, has concluded to send his friend and associate, Mr. Caro, to Philadelphia with a Letter for the President, and I have given him a Letter to identify and introduce him to you. Conjecturing the intentions of France, and knowing with precision those of England, we shall be the better able in season to consider and regulate the conduct that it shall be proper for us to pursue.”
				A faithful extract,J. Wagner, Ch. Clk. Dep. State.(No. V.)Translation from the French.

Mr. President—It is in the name of the Spanish American Colonies, that I have the honor to send to your excellency the annexed propositions. They have been, in the like manner, presented to the Ministers of his Britannic Majesty, who have received them very favorably, by expressing much satisfaction in having an opportunity to act, in such a transaction, with the United States of America. And it seems to me that the delay which I experience, truly afflicting in a moment so urgent, results precisely from the expectation, in which the English government appears to be, of seeing North America decided to break definitively with France; by the desire which she has, to make a common cause, and to co-operate together, for the absolute independence of the whole continent of the new world.

As the spirit of justice, generosity and the attachment of my fellow citizens, towards the United States, appears better expressed in the document which contains my powers and instructions, I have determined to inclose a complete copy of it; persuaded that this frank and friendly conduct will serve more efficaciously to accelerate the decision; depending nevertheless upon the indispensable reserve, in all that does not directly regard the United States. If any one of those articles which are contained in this instruction, or any other thing relative to it, should want explanation, D. Pedro Joseph Caro, one of my co-patriots and also commissioner of the Spanish American Colonies, who is to deliver this Letter to you, is able competently and amply to satisfy you in all things.
His mission, after having received the orders of your excellency, is to proceed without delay to the Spanish American continent, to the end to inform our constituents and compatriots of the actual state of the negociations confided to us as well as of the political situation of Europe. I pray you to have the goodness to facilitate him, in every thing he shall want for this important object, and to transport himself immediately to the province of Santafee de Bogota.
I will not dissemble from you, Mr President, my inquietudes concerning the approaching entry of French troops into Spain, for fear that a convulsive movement in the mother country, (La Metropole) may produce anarchical commotions in the colonies; and that the abominable system of France, may introduce itself among us, for want of having taken prompt and efficacious measures to prevent it. Dii avertant! Finally I hope, that the little succour of which we have occasion to begin, and which amounts to six or eight ships of the line, and four or five thousand men, of troops, we shall easily find both in England and America. My wishes would be that the ships should be English, and the land forces American. May providence ordain that the United States may do for their compatriots of the South in 1798, what the King of France did for them in 1778.
I felicitate myself, always, to see at the head of the executive power in America, that distinguished person, who by his courage rendered his country independent, and who by his wisdom has since given it a government well ballanced; and thus preserving its liberty. We shall undoubtedly profit by your learned lessons; and I rejoice to inform you, beforehand, that the form of government projected, is mixed; with an hereditary chief of the executive power, under the name of Ynca; and what I like still better, taken in the same family: a Senate composed of noble families, but not hereditary; and an House of Commons, elected among all the other citizens, who shall possess a competent property. Such is the sketch of the form of government which appears to unite the majority of suffrages in the Spanish American continent, and which will no doubt prevent the fatal consequences of the French republican system, which Montesquieu calls extreme liberty.
In addressing these propositions directly to you, I have believed that I have made all the reserve requisite in an affair, as extraordinary as it is important. I have the honor, moreover, to inclose a state of the population, productions, exportations and consumption of Spanish America; which, having been made upon information the most exact, as well as the most recent, has appeared to me to merit your attention.
With the sentiments of the highest consideration, and of the most perfect esteem, I have the honor to be, Mr. President, of your excellency the most humble and most obedient servant,
Francisco de Miranda.
To his excellency John Adams,
President of the U.S. of America.
London, this 24 of March, 1798.
No.6—is only a triplicate copy of the foregoing Letter from Miranda, which I have marked No. 5, with only an additional postscript, dated April 28th, 1798, in these words—“P.S. Some unforeseen accident, in the embarkation of Mr. Caro at Falmouth, as well as the changes which happened afterwards in the Spanish Ministry, announcing rather a taking of possession, by the French Directory than any thing else, have compelled Mr. Caro to proceed directly by the packet boat of Barbadoes to Trinidad, and from thence to Sante Fee, upon the Spanish American continent. I hope that this accident, or the delay which it may have produced, will cause no prejudice to the important affair, which we submit to the consideration of your excellency; and so much the more, as the documents which accompany it, appear to me sufficiently to explain it. Mr. Caro is charged moreover to send persons authorized to your Excellency, from the moment he shall arrive in our country.
M——a."

I shall add nothing at present, but that no such persons ever arrived to me from South America nor any other communications from Mr. Caro. In my next Letter I shall send you more of the remaining papers relative to this subject.
					John Adams.
				
				
			